[Cite as In re Disqualification of Ruehlman, 135 Ohio St.3d 1299, 2013-Ohio-1780.]




                      IN RE DISQUALIFICATION OF RUEHLMAN.
                          THE STATE OF OHIO v. SWEETING.
       [Cite as In re Disqualification of Ruehlman, 135 Ohio St.3d 1299,
                                   2013-Ohio-1780.]
Judges—Affidavit of disqualification—R.C. 2701.03—Affiant failed to identify any
        matter currently pending before judge against whom affidavit was filed—
        Affidavit denied.
                      (No. 13-AP-022—Decided April 9, 2013.)
ON AFFIDAVIT OF DISQUALIFICATION in Hamilton County Court of Common Pleas
                                  Case No. B-1203527.
                                 __________________
        O’CONNOR, C.J.
        {¶ 1} The defendant in the underlying case, Deion L. Sweeting, has filed
an affidavit with the clerk of this court under R.C. 2701.03 seeking to disqualify
Judge Robert P. Ruehlman from presiding over any further proceedings in case
No. B-1203527 in the Court of Common Pleas of Hamilton County.
        {¶ 2} Sweeting alleges that Judge Ruehlman threatened to place an
electronic stun belt on him during trial, indicated that his motions would be
overruled, and denied him “stand by counsel assistance.” As support, Sweeting
submitted isolated pages from an undated transcript.
        {¶ 3} Judge Ruehlman did not specifically respond to the allegations
against him. Instead, he submitted the entire June 13, 2012 transcript from which
the pages submitted by Sweeting were taken. Judge Ruehlman explains that the
entire transcript “puts the excerpts selected by Mr. Sweeting in context.”
        {¶ 4} The transcript shows that Judge Ruehlman informed Sweeting that
he would “probably” order that Sweeting wear an “electronic belt” at the trial and
                              SUPREME COURT OF OHIO




that if Sweeting got “out of hand,” he would get “zapped.” It is not obvious from
the transcript why Judge Ruehlman thought that Sweeting would “probably” wear
an electronic belt, and because Judge Ruehlman did not otherwise respond to the
allegations against him, the record does not indicate why the judge thought that
such a strong warning was justified. “[A] judge’s failure to respond to allegations
of bias and prejudice may result in the judge’s disqualification to avoid the
appearance of impropriety.” In re Disqualification of Corrigan, 94 Ohio St.3d
1234, 1235, 763 N.E.2d 602 (2001). See also In re Disqualification of Floyd, 101
Ohio St.3d 1215, 2003-Ohio-7354, 803 N.E.2d 816, ¶ 9 (“statements sworn to by
the affiant, and unchallenged by the judge, could suggest to a reasonable person
the appearance of impropriety”). Here, Judge Ruehlman’s failure to respond to
the allegations in the affidavit could have led to his disqualification.
          {¶ 5} But despite the judge’s omissions, Sweeting has not identified any
matter currently pending before Judge Ruehlman, and therefore his affidavit is not
well taken. Sweeting vaguely claims that various motions remain pending before
the trial court, but he also admits there is “no pending court date.” And the
common pleas court docket shows that Sweeting appealed his convictions and
that his appeal remains pending. “[T]he chief justice cannot rule on an affidavit
of disqualification when the affiant fails to specify what is currently pending
before the judge against whom the affidavit is filed.” In re Disqualification of
Hayes, 135 Ohio St.3d 1221, 2012-Ohio-6306, 985 N.E.2d 501, ¶ 4.
          {¶ 6} For the reasons stated above, the affidavit of disqualification is
denied.
                             ______________________




                                           2